Protective Life Corporation Post Office Box 2606 Birmingham, AL 35202 205-268-1000 Steven G. Walker Senior Vice President, Controller and Chief Accounting Officer 205-268-6775 Fax: 205-268-3541 Toll Free 800-866-3555 Email: steve.walker@protective.com December 13, 2007 Jim B. Rosenberg Senior Assistant Chief Accountant Securities and Exchange Commission 100 F Street, NE Washington, DC 20549 RE:Protective Life Corporation Form10-K for fiscal year ended December31, 2006 File No. 001-11339 Dear Mr. Rosenberg: We have received your letter dated November 29, 2007. We currently anticipate providing our response to you by January 15, 2008. Should you have any questions you may contact Charles Evers,Vice President of Corporate Accounting, at (205)268-3596 or me at (205) 268-6775. Sincerely, /s/ Steven G. Walker Steven G. Walker Senior Vice President, Controller and Chief Accounting Officer
